SUMMARY ORDER
Plaintiff Richard E. Stone appeals from the district court’s March 26, 2008 Opinion and Order, 539 F.Supp.2d 669, granting summary judgment to Defendant, Manhattan and Bronx Surface Transit Operating Authority (“MaBSTOA”). We presume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
The district court’s decision to grant summary judgment is reviewed de novo. Parker v. Columbia Pictures Indus., 204 F.3d 326, 332 (2d Cir.2000). In determining whether the grant of summary judgment was appropriate, we resolve all ambiguities, and draw all inferences, in favor of the nonmoving party. Id. This court affirms a grant of summary judgment when the record reveals no genuine issue of material fact. Id. For substantially the reasons stated by the district court, we find that summary judgment in favor of Defendant MaBSTOA was proper.
Claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C. *527§§ 12101 et seq., proceed under the familiar burden-shifting analysis articulated by McDonnell Douglas and its progeny. See, e.g., Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 52 (2d Cir.1998). Plaintiff failed to establish a prima facie case of discrimination under the ADA. See Reeves v. Johnson Controls World Servs., Inc., 140 F.3d 144, 149-50 (2d Cir.1998). In any event, the undisputed proof establishes that Defendant would have dismissed Plaintiff, regardless of any impairment, for an independent nondiscriminatory reason.
We find Plaintiffs claim that the district court erred regarding its management of discovery to be unavailing. The district court did not abuse its discretion in directing Plaintiff to pay the costs of recording the depositions taken in this case. See Fed.R.Civ.P. 30(b)(3)(A); Hollander v. Am. Cyanamid Co., 895 F.2d 80, 84 (2d Cir.1990). And, Plaintiffs allegations of judicial bias are clearly meritless, as disagreement with the court’s rulings does not furnish a basis for such a claim. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
The court has reviewed Plaintiffs remaining arguments and finds them to be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.